Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 1 of 66 Page ID #:14




                         Exhibit 1
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 2 of 66 Page ID #:15




                                                                  Exhibit 1 - Page 1
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 3 of 66 Page ID #:16




                                                                  Exhibit 1 - Page 2
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 4 of 66 Page ID #:17




                                                                  Exhibit 1 - Page 3
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 5 of 66 Page ID #:18




                                                                  Exhibit 1 - Page 4
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 6 of 66 Page ID #:19




                                                                  Exhibit 1 - Page 5
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 7 of 66 Page ID #:20




                                                                  Exhibit 1 - Page 6
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 8 of 66 Page ID #:21




                                                                  Exhibit 1 - Page 7
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 9 of 66 Page ID #:22




                                                                  Exhibit 1 - Page 8
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 10 of 66 Page ID #:23




                                                                   Exhibit 1 - Page 9
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 11 of 66 Page ID #:24




                                                                  Exhibit 1 - Page 10
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 12 of 66 Page ID #:25




                                                                  Exhibit 1 - Page 11
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 13 of 66 Page ID #:26




                                                                  Exhibit 1 - Page 12
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 14 of 66 Page ID #:27




                                                                  Exhibit 1 - Page 13
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 15 of 66 Page ID #:28




                                                                  Exhibit 1 - Page 14
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 16 of 66 Page ID #:29




                                                                  Exhibit 1 - Page 15
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 17 of 66 Page ID #:30




                                                                  Exhibit 1 - Page 16
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 18 of 66 Page ID #:31




                                                                  Exhibit 1 - Page 17
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 19 of 66 Page ID #:32




                                                                  Exhibit 1 - Page 18
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 20 of 66 Page ID #:33




                                                                  Exhibit 1 - Page 19
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 21 of 66 Page ID #:34




                                                                  Exhibit 1 - Page 20
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 22 of 66 Page ID #:35




                                                                  Exhibit 1 - Page 21
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 23 of 66 Page ID #:36




                                                                  Exhibit 1 - Page 22
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 24 of 66 Page ID #:37




                                                                  Exhibit 1 - Page 23
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 25 of 66 Page ID #:38




                                                                  Exhibit 1 - Page 24
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 26 of 66 Page ID #:39




                                                                  Exhibit 1 - Page 25
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 27 of 66 Page ID #:40




                                                                  Exhibit 1 - Page 26
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 28 of 66 Page ID #:41




                                                                  Exhibit 1 - Page 27
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 29 of 66 Page ID #:42




                                                                  Exhibit 1 - Page 28
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 30 of 66 Page ID #:43




                                                                  Exhibit 1 - Page 29
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 31 of 66 Page ID #:44




                                                                  Exhibit 1 - Page 30
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 32 of 66 Page ID #:45




                                                                  Exhibit 1 - Page 31
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 33 of 66 Page ID #:46




                                                                  Exhibit 1 - Page 32
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 34 of 66 Page ID #:47




                                                                  Exhibit 1 - Page 33
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 35 of 66 Page ID #:48




                                                                  Exhibit 1 - Page 34
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 36 of 66 Page ID #:49




                                                                  Exhibit 1 - Page 35
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 37 of 66 Page ID #:50




                                                                  Exhibit 1 - Page 36
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 38 of 66 Page ID #:51




                                                                  Exhibit 1 - Page 37
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 39 of 66 Page ID #:52




                                                                  Exhibit 1 - Page 38
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 40 of 66 Page ID #:53




                                                                  Exhibit 1 - Page 39
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 41 of 66 Page ID #:54




                                                                  Exhibit 1 - Page 40
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 42 of 66 Page ID #:55




                                                                  Exhibit 1 - Page 41
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 43 of 66 Page ID #:56




                                                                  Exhibit 1 - Page 42
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 44 of 66 Page ID #:57




                                                                  Exhibit 1 - Page 43
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 45 of 66 Page ID #:58




                                                                  Exhibit 1 - Page 44
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 46 of 66 Page ID #:59




                                                                  Exhibit 1 - Page 45
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 47 of 66 Page ID #:60




                                                                  Exhibit 1 - Page 46
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 48 of 66 Page ID #:61




                                                                  Exhibit 1 - Page 47
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 49 of 66 Page ID #:62




                                                                  Exhibit 1 - Page 48
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 50 of 66 Page ID #:63




                                                                  Exhibit 1 - Page 49
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 51 of 66 Page ID #:64




                                                                  Exhibit 1 - Page 50
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 52 of 66 Page ID #:65




                                                                  Exhibit 1 - Page 51
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 53 of 66 Page ID #:66




                                                                  Exhibit 1 - Page 52
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 54 of 66 Page ID #:67




                                                                  Exhibit 1 - Page 53
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 55 of 66 Page ID #:68




                                                                  Exhibit 1 - Page 54
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 56 of 66 Page ID #:69




                                                                  Exhibit 1 - Page 55
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 57 of 66 Page ID #:70




                                                                  Exhibit 1 - Page 56
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 58 of 66 Page ID #:71




                                                                  Exhibit 1 - Page 57
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 59 of 66 Page ID #:72




                                                                  Exhibit 1 - Page 58
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 60 of 66 Page ID #:73




                                                                  Exhibit 1 - Page 59
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 61 of 66 Page ID #:74




                                                                  Exhibit 1 - Page 60
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 62 of 66 Page ID #:75




                                                                  Exhibit 1 - Page 61
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 63 of 66 Page ID #:76




                                                                  Exhibit 1 - Page 62
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 64 of 66 Page ID #:77




                                                                  Exhibit 1 - Page 63
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 65 of 66 Page ID #:78




                                                                  Exhibit 1 - Page 64
Case 2:19-cv-02185-PSG-AS Document 1-1 Filed 03/22/19 Page 66 of 66 Page ID #:79




                                                                  Exhibit 1 - Page 65
